              Case 2:19-cv-01486-JCC Document 62 Filed 09/03/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JOHN LESTER COX,                                    CASE NO. C19-1486 JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    MIRA NARKIEWICZ, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          Mr. Cox requests that the deadline for his objections to the Report and Recommendation
18   (R&R) be extended to October 1. (Dkt. No. 60.) Defendants do not oppose the request but rightly
19   point out that Mr. Cox has received numerous extensions to date. (Dkt. No. 58.) A party typically
20   has 14 days to serve objections to a magistrate judge’s R&R. See Fed. R. Civ. P. 72. Mr. Cox’s
21   objections to the R&R in this matter were originally due December 2020. (See Dkt. No. 29.) Since
22   then, Mr. Cox has received eight extensions of time, pushing his response deadline back as many
23   months. (See Dkt. Nos. 34, 37, 39, 43, 50, 53, 56, 59.)
24           The Court finds good cause and GRANTS the motion (Dkt. No. 60) and EXTENDS the
25   deadline for Mr. Cox’s objections to the R&R until October 1, 2021.
26          It is further ORDERED that within 14 days of the date of this Order, Mr. Cox must file a


     MINUTE ORDER
     C19-1486 JCC
     PAGE - 1
              Case 2:19-cv-01486-JCC Document 62 Filed 09/03/21 Page 2 of 2




 1   status report informing the Court as to (1) what progress he has made so far during the extra time

 2   he has had to work on his objections, (2) how much work Mr. Cox believes there is left for him to

 3   do, and (3) a date certain by which Mr. Cox estimates he will be able to file his objections to the

 4   R&R.

 5          DATED this 3rd day of September 2021.
                                                            Ravi Subramanian
 6                                                          Clerk of Court
 7
                                                            s/Sandra Rawski
 8                                                          Deputy Clerk

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1486 JCC
     PAGE - 2
